NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           April 30, 2015

      Hon. Bill R. Turner                          Hon. Jeffrey Garon
      District Attorney                            Asst. Attorney General
      300 E. 26th Street, Ste 310                  P.O. Box 12548
      Bryan, TX 77803                              Austin, TX 78711

      Hon. Richard E. Wetzel
      Attorney at Law
      1411 West Avenue, Suite 100
      Austin, TX 78701
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-11-00442-CR
      Tr.Ct.No. 07-06200-CRF-272
      Style:    DAVID SAMARIPAS JR. v. THE STATE OF TEXAS



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 272nd District Court
           Hon. Marc Hamlin, Brazos County District Clerk (DELIVERED VIA E-MAIL)